Citation Nr: 1029925	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-37 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a  bilateral knee disability.

3.  Entitlement to a compensable rating for a low back 
disability.

4.  Entitlement to a compensable rating for a left ankle/heel 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1980 to October 1984.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from May 2004 and March 2005 
rating decisions by the Cheyenne, Wyoming Department of Veterans 
Affairs (VA) Regional Office (RO).

The issues of whether new and material evidence has been 
received to reopen a claim of service connection for 
bilateral knee disability and entitlement to compensable 
ratings for low back and left ankle/heel disabilities are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDING OF FACT

In April 2007, the Board received a statement from the Veteran 
requesting to withdraw his appeal in the matter of service 
connection for migraine headaches.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal in the matter of 
service connection for migraine headaches, the Board does not 
have jurisdiction to consider such matter.  38 U.S.C.A. 
§§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw the appeal 
seeking service connection for migraine headaches, there is no 
reason to belabor the impact of the Veterans Claims Assistance 
Act of 2000 in this matter.
In a March 2007 statement, received by the Board in April 2007, 
the Veteran stated he wished to withdraw his appeal seeking 
service connection for migraine headaches.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any 
matter which under 38 U.S.C.A. § 511 is subject to a decision by 
the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.202, the Board may dismiss any appeal which fails to allege 
error of fact or law in the matter before the Board.  Under 
38 C.F.R. § 20.204, an appellant may withdraw an appeal at any 
time prior to the issuance of a final Board decision on the 
matter.

The Veteran has withdrawn his appeal in the matter of service 
connection for migraine headaches.  Accordingly, there is no 
allegation of error of fact or law in this matter remaining 
before the Board.  Hence, the Board does not have jurisdiction to 
consider an appeal in the matter, and the appeal in the matter 
must be dismissed. 


ORDER

As the Board has no jurisdiction in such matter, the appeal in 
the matter of service connection for migraine headaches is 
dismissed without prejudice.


REMAND

Regarding whether or not new and material evidence has been 
received to reopen a claim of service connection for bilateral 
knee disability, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) stated, in 
essence, that in a claim to reopen proper notice to a claimant 
must include, with some degree of specificity, notice of the 
evidence and information that is necessary to reopen a claim, as 
well as notice of what evidence and information are necessary to 
establish entitlement to the underlying claim.  A review of the 
claims file found that notice in this regard has been incomplete 
(or inaccurate).
A final November 1991 rating decision denied service connection 
for bilateral knee disability on the basis that such disability 
was not shown.  Although January 2004 correspondence (prior to 
Kent) notified the Veteran generally that he needed to submit new 
and material evidence to reopen the claim of entitlement to 
service connection for bilateral knee disability, the notice did 
not provide the definition for new and material evidence, and was 
not Kent- compliant.  He was not advised as to what type of 
evidence would be considered new and material, and was not 
advised of what evidence is needed to substantiate the underlying 
claim of service connection for bilateral knee disability.  As 
the Court has held that failure to provide the type of notice 
outlined in Kent is a prejudicial notice defect, the Board has no 
recourse but to remand this matter for proper notice.

In August 2010, the Veteran, via his representative, indicated 
that his service connected low back and left ankle/heel 
disabilities have increased in severity since he was last 
examined by VA in April and May 2004.  In light of the 
allegations and that it is now 6 years since those examinations 
took place, another examination to determine the current severity 
of the low back and left ankle/heel disabilities is indicated.  

Furthermore, an October 2006 statement by the Veteran's private 
physician, M.C.H., M.D., notes that an MRI of the Veteran's spine 
shows degenerative disc disease with disc bulging; as well as a 
medial meniscus tear of the left knee.  Dr. M.C.H. stated that he 
would release all records upon written consent from the Veteran.  
There is no indication that the RO requested such records.  Dr. 
M.C.H.'s records are not associated with the claims file; as his 
letter suggests they may contain information pertinent to matters 
on appeal, they must be obtained. 

The Veteran is advised that a governing regulation 
provides that where evidence (to include identifying 
information and releases) sought in connection with a 
claim for VA benefits is not received within a year of the 
request, the claim is to be considered abandoned.  
38 C.F.R. § 3.158(a). 

Accordingly, the case is REMANDED for the following:

1.	Regarding bilateral knee disability, the 
RO should provide the Veteran the type of 
notice required in claims to reopen under 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The notice must specifically include the 
definition of new and material evidence, 
and (with some degree of specificity) 
notice as to what type of evidence would 
be considered new and material, as well as 
what evidence is necessary to establish 
the underlying claim of service connection 
for such disability.  The RO should 
arrange for any further development 
suggested by his response (e.g., a VA 
examination).

2.	The Veteran should be asked to provide a 
release for records of the treatment he 
received for his back and knees from 
M.C.H., M.D.  The RO should secure (for 
association with the claims file) copies 
of the complete clinical records of all 
such treatment and/or evaluation.  The RO 
should also ask the Veteran to identify 
the sources of any further treatment he 
has received for his low back and left 
ankle/heel disabilities, and with his 
assistance  secure complete clinical 
records of treatment from the identified 
sources.  The RO should review all 
additional records received, and arrange 
for any further development suggested by 
the information therein.

3.	After the development sought above is 
completed, the RO should arrange for a VA 
orthopedic examination of the Veteran to 
determine the current severity of his 
service connected low back and left 
ankle/heel disabilities.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies, to 
specifically include ranges of motion, 
should be completed.  All symptoms and 
functional limitations due to the service-
connected disabilities should be described 
in detail, and the examiner should explain 
the rationale for any opinions given.

4.	Thereafter the RO should then readjudicate 
the claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


